Citation Nr: 1745853	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his chiropractor, and his friend.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from May 24, 1976 to June 18, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision by the Department of Veterans Affairs (VA) Appeals Management Center.  Jurisdiction of the claims file is with the Regional Office (RO) in Denver, Colorado.

In July 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, his former chiropractor, and his friend testified at a July 2017 BVA hearing regarding the severity of the Veteran's service-connected hepatitis C.  The Board has also considered statements submitted by the Veteran's former wife.  The testimony and statements provided reflect that the Veteran suffers from symptoms including severe fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain.  The frequency of these episodes has not been clearly established. 

The Veteran was last afforded a VA examination in April 2017.  The VA examiner noted no signs or symptoms attributable to chronic or infectious liver disease and stated that the Veteran had not had any incapacitating episodes due to liver conditions during the past 12 months.  This contradicts the testimony and statements provided by the Veteran and his witnesses.  The VA examiner did not provide sufficient evidence evaluating the Veteran's symptoms associated with his hepatitis C and how often they are present.  This information is critical to properly evaluating his disability when compared with the rating criteria.  

The Board finds that the medical evidence of record does not contain sufficiently detailed information to adequately ascertain the extent and severity of the Veteran's service-connected hepatitis C.  The Veteran and his witnesses' testimony indicate that his condition continues to worsen.  As such, an additional VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an appropriate VA examination in order to fully assess his service-connected hepatitis C.

The Veteran's claims file must be provided to the examiner.  The examiner must obtain a detailed clinical history from the Veteran and must also review the Veteran's statements concerning symptomatology, as set forth in the July 2017 hearing transcript, as well as lay statements from the Veteran and his friends and family members.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed, so that his hepatitis C can be properly evaluated under the relevant diagnostic code.  All opinions offered must be accompanied by a clear rationale consistent with the evidence of record. 

The examiner is specifically notified that he or she is not to consider the 1998 psychiatric evaluation by Dr. Goodheart in evaluating the Veteran's hepatitis C.

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the appellant and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


